UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1283


JAMES A. MCCLAIN,

                    Plaintiff - Appellant,

             v.

HENDERSON COUNTY, NORTH CAROLINA, By and Through Its Elected
Board of Commissioners, and; CHARLIE MESSER; CHARLES R. BURRELL;
SARAH G. ZAMBON; CURTIS GRIFFIN, In Their Individual Capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Max O. Cogburn, Jr., District Judge. (1:17-cv-00205-MOC-DLH)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. McClain, Appellant Pro Se. Sean Francis Perrin, WOMBLE BOND
DICKINSON (US) LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James A. McClain appeals the district court’s order adopting the magistrate

judge’s recommendation to grant Defendants’ motion to dismiss McClain’s 42 U.S.C.

§ 1983 (2012) action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See McClain v.

Henderson Cty., N.C., No. 1:17-cv-00205-MOC-DLH (W.D.N.C. Feb. 8, 2018). We

deny as moot McClain’s motion to accelerate and expedite appellate review.        We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2